Name: COMMISSION REGULATION (EC) No 570/95 of 15 March 1995 amending Regulation (EC) No 499/95 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  economic policy;  trade policy;  cooperation policy
 Date Published: nan

 16. 3. 95 EN Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 570/95 of 15 March 1995 amending Regulation (EC) No 499/95 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, HAS ADOPTED THIS REGULATION : Article 1 Fqr lot E, note (14) of Annex I to the Regulation (EC) No 499/95 is replaced by the following : '(H) The cargo shall be fumigated in transit on board the ship by using a recirculation system with alumine phosphine (application rate : minimum 1 g phosphine per cubic metre of hold), in accor ­ dance with the Recommendations on the safe use of pesticides in ships by the International Mari ­ time Organization.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 499/95 (3) issued an invitation to tender for the supply, as food aid, of 18 1 77 tonnes of cereals ; whereas some of the condi ­ tions specified in Annex I to that Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 50, 7. 3 . 1995, p. 3.